Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Receipt of amendments and arguments filed on 02/17/2021 is acknowledged. Claims 29-31 have been added. Claims 1-9, 21-23 and 29-31 are currently pending. The amendments are sufficient to overcome the rejections and objections presented in the last office action. These rejections and objections have been withdrawn. 
Applicant previously elected Group I, claims 1-8, 12, 13 and 21-27, drawn to a compound of formula 
    PNG
    media_image1.png
    118
    147
    media_image1.png
    Greyscale
. Currently, claims 1-8, 21-23 and 29-30 are drawn to the elected group.
Claims 9 and 31, directed to methods of use, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. 
The amended Markush claims were re-examined to the extent to determine patentabilityof the Markush type claim. Prior art was found that anticipates the amended Markush claims. Therefore, the claims were rejected and this office action is made Final pursuant to MPEP 803.02. The search and examination was extended to the full scope of the compounds of claim 1. 

Claims 1-8, 21-23 and 29-30 are the subject of this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8 and 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirama et al. (US 2006/0258637).
Hirama teaches at least the compounds of formula
    PNG
    media_image2.png
    169
    288
    media_image2.png
    Greyscale
(p. 8), and compounds 1 through 15 of formula 
    PNG
    media_image3.png
    151
    143
    media_image3.png
    Greyscale
, wherein R is H, 2-OMe, 2-SMe, 2-cyclopropyl, 2-Me or 2-OCF3; Y is  
    PNG
    media_image4.png
    50
    60
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    49
    81
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    50
    83
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    82
    126
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    82
    132
    media_image8.png
    Greyscale
, or
    PNG
    media_image9.png
    84
    131
    media_image9.png
    Greyscale
; R10 is H; R11 and R12 are H, Me or Et; and R13 is H. Some examples are of formula: 
    PNG
    media_image10.png
    149
    150
    media_image10.png
    Greyscale
 ,
    PNG
    media_image11.png
    144
    221
    media_image11.png
    Greyscale
 , 
    PNG
    media_image12.png
    145
    167
    media_image12.png
    Greyscale
 ,
    PNG
    media_image13.png
    145
    222
    media_image13.png
    Greyscale
 (Table 1). Pharmaceutical preparations comprising the compounds and acceptable carriers are taught at least in paragraph [0065].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirama et al. (US 2006/0258637).
This rejection is particularly applied to the claim scope of the compounds of claims 2 and 3.
            Applicant claims a compound of formula I 
    PNG
    media_image14.png
    121
    146
    media_image14.png
    Greyscale
, wherein R1 and R2 are H or alkyl (methyl for claim 2), R3 is H, alkyl, alkenyl or benzyl (methyl or benzyl for claim 3). The claimed compounds are said to be useful for the treatment of some cancers.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)






    PNG
    media_image15.png
    147
    141
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    63
    363
    media_image16.png
    Greyscale
, Y is an acyl group, alkoxycarbonyl, or carbamoyl or an acyl group of formula (II) 
    PNG
    media_image17.png
    61
    109
    media_image17.png
    Greyscale
 (para [0045]), wherein R4 and R5 are a H, or lower alkyl (para [0046]), and R9 is a H or a lower alkyl (para [0047]), for treating diabetes and other diseases, and their pharmaceutical compositions comprising acceptable carriers. See pages 1-2 and 5.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
The compounds of instant claims 2 and 3 differ from the compounds of the prior art in that these were not exemplified. The instantly claimed compounds have a methyl group instead of a hydrogen for R3 and R1 and R2.  These compounds have been generically described in the prior art.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. Hirama 
    PNG
    media_image15.png
    147
    141
    media_image15.png
    Greyscale
wherein W is NR9 and R9 is H or lower alkyl, and that the compounds of formula (I), wherein Z is CH2 or CR4R5, wherein R4 and R5 are H or lower alkyl (para [0046]), are useful in the treatment of diabetes and other diseases. The first member of the lower alkyl group series is a methyl group, and further, a methyl group and ethyl group are preferable among them (see Hirami at para [0016]). Thus, the ordinary skilled artisan would have been motivated to make the compounds of formula (I) of Hirama wherein W is NR9 and R9 is methyl or ethyl, and also to make the compounds wherein Z is CR4R5, wherein R4 and R5 are methyl or ethyl. 
Additionally, artisans interested in pyrrolodiazepinone compounds for the treatment of diabetes and other diseases would have found the compound examples of Table 1 of Hirami to be appropriate leads on the basis of their known biological activity. Once the artisan would have identified them as suitable lead compounds, he/she would have been motivated to apply the methyl or ethyl groups to the moiety R9, or R4 and R5, because Hirami taught this would provide additional pyrrolodiazepinone compounds for the treatment of the diseases in Hirami (at para [0016]). Note that compounds of the Table in Hirami differ from the claimed compounds only in the absence of a methyl group. Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups. 
See In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” 
The analysis above is consistent with MPEP 2144.09 which provides guidelines for the examination of applications when close structural similarity exists.
In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B), (C) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 29 recites compounds that are not within the scope of the compounds of claim 1.  For example, see the compound with a benzodiazepine ring at page 7/19, and the compound with a methylsulfonamide group at page 13/19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

ConclusionClaims 1-5, 8, 23 and 29-30 are rejected. Claims 6, 7, 21 and 22 are objected to for depending of rejected claims. No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626